Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-43 are pending and are presented for this examination.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/22/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Instant claim 24 requires “elements” selected among a list of Markush group or combination thereof.  It is unclear where said elements means one or more element or all the elements from claimed Markush group.   For examination purpose, it is interpreted as one or more element.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19, 24-27 and 38-43 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yoshida (US 2013/0295411A1).
As for claims 1-2, 4-19 and 38-41, Yoshida discloses a hot dip Al-Zn coated steel sheet produced by passing a hot rolled (i.e. hot formed) and cold rolled steel sheet through continuous hot dip coating equipment (paragraph [0100]).  Since hot rolling is considered hot forming, and hot dip Al-Zn coating is considered coating with a metallic coating on a hot rolled steel sheet, instant claimed hot formed pre-coated steel part is met.
Yoshida anticipated the coating compositions as illustrated in Table 1 below. (Table 2 Coating bath C)   Since Table 2 coating bath C composition comprises Al at 82% and Zn at 11% by weight, instant claimed Al/Zn is expected to be 7.455, hence within claimed ratio of 5-9.
Regarding claimed steel sheet microstructure, Yoshida expressly discloses martensite is formed as a steel structure. (paragraph [0054] line 2)
Hence, Yoshida anticipated instant claimed product.
Table 1
Element
Applicant
(weight %)
Yoshida et al.
(weight %)
Table 2 (Coating bath C)
Within
Zn
2-24
11
11
Si
1.1-7
2.5
2.5
Mg
0.5-3
2.09
2.09
Al/Zn
>2.9
7.455
7.455
           Mg
         When Si 1.1-4  (Claim 2)
0.5-3
2.09
2.09
Al/Zn (Claim 4)
5-9
7.455
7.455
        Si (Claim 5)
2-5
2.5
2.5
Si (Claim 6)
             2.1-4.9
2.5
2.5
Si (Claim 7)
1.5-3.5
2.5
2.5
Si(Claim 8)
2-3.5
2.5
2.5
Zn (Claim 9)
5-19
11
11
Zn (Claim 10)
5-15
11
11
Zn (Claim 11)
5-10
5 (coating bath a, b)
5 (coating bath a, b)
Zn (Claim 12)
5-10
5(coating bath a, b)
5
Zn (Claim 13)
5-10
5(coating bath a, b)
5
Mg (Claim 14)
0.5-3
2.09
2.09
Mg (Claim 15)
1-2.9
2.09
2.09
Mg (Claim 16)
1-2.9
2.09
2.09
Mg (Claim 17)
1-2.9
2.09
2.09
Al (Claim 18)
>71
82
82
Al (Claim 19)
>76
82
82
Al (Claim 38)
>71
82
82
Al (Claim 39)
>71
82
82
Al (Claim 39)
>76
82
82
Al (Claim 41)
>76
82
82






	As for claim 3, in view of instant claimed wherein clause does not require the at least one of the additional element in the amount of greater than 0,  Yoshida’s coating bath C reads on instant claimed wherein clause. 
	As for claim 24, Yoshida’s coating bath C does not comprise Ln or Sn, hence meeting claimed wherein clause according to claim interpretation above.
	As for claim 25, Yoshida’s coating bath C does not include ln and Sn.
	As for claim 26, instant claimed microstructure is a resulting effect of precoating compositions.  In view of Yoshida discloses same precoating compositions as required by instant claim 1 and precoating is done by hot dip galvanization and similar coating bath temperature as required by instant application , instant claimed microstructure is inherently expected.
	When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

As for claim 27, Yoshida expressly disclose an intermetallic compound includes one or two or more such as MgZn2 and Mg2Si. (paragraph [0080])
	As for claim 42, in view of Yoshida does not disclose cracks as a result of coating which occurs after hot forming and cold rolling (i.e. cooling), it supports instant claimed wherein clause.
	As for claim 43, the fact Yoshida’s hot dip AL-Zn coated steel sheet is used in the automotive field (paragraph [0005]) supports instant claimed an automotive vehicle comprising the claimed part as recited in instant claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 30-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoshida in view of Shimizu (JP2006218518A).
As for claims 30-31, Yoshida discloses his hot dip coated steel sheet are hot rolled before the coating and are supplied to automobile manufactures after coating and the hot dip coated steel sheets are processed and joined (i.e. tailored) into the shapes of automotive body components. (paragraph [0008])
Shimizu further discloses a tailored blank steel material with hot dip Zn-Al-Mg based plating layer exhibiting excellent corrosion resistance is used as automobile underbody parts such as side sill.   
Hence, it would have been obvious to join Yoshida’s hot dip coated steel sheets into a tailored rolled blank used as an automotive side sill as disclosed by Shimizu for improving corrosion resistance.

Claims 35-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoshida.
As for claims 35-36, Yoshida discloses the steel sheet compositions (paragraph [0054]-[0067])overlapping instant claimed composition ranges as illustrated in Table 2 and 3 below respectively with remainder of Fe and incidental impurities.
Table 2
Element
Applicant
(weight %)
Yoshida
Paragraph [0054]-[0067]
Overlap
C
0.04-0.1
0.01-0.18
0.04-0.1
Mn
0.8-2
0.1-3
0.8-2
Si
0-0.3
0.001-2
0.001-0.3
Al
0.01-0.07
0.001-1
0.01-0.07
            Cr
0-0.1
0.001-1
0.001-0.1
Ni
0-0.1
0.05-1
0.05-0.1
             Ti
0.03-0.08
0.005-0.05
0.03-0.05
Nb
0.015-0.1
0.005-0.05
0.015-0.05
Ca
0-0.006
0
0
N
0-0.009
0
0
S
0-0.005
<=0.01
0-0.005
P
0-0.03
0.005-0.06
0.005-0.03
Mo
0-0.1
0.05-1
0.05-0.1

 
Table 3
Element
Applicant
(weight %)
Yoshida
Paragraph [0054]-[0067]
Overlap
C
0.03-0.05
0.01-0.18
0.03-0.05
Mn
0.3-3
0.1-3
0.3-3
Si
0.05-0.8
0.001-2
0.05-0.8
Ti
0.015-0.2
0.005-0.05
0.015-0.05
           Al
0.005-0.1
0.01-0.1
0.01-0.1
Cr
0-2.5
0.001-1
0.001-1
             S
0-0.05
<=0.01
<=0.01
P
0-0.1
0.005-0.06
0.005-0.06
B
0-0.01
0.001-0.005
0.001-0.005
Ni
0-2.5
0.05-1
0.05-1
Mo
0-0.7
0.05-1
0.05-0.7
Nb
0-0.15
0.005-0.05
0.005-0.05
N
0-0.015
0
0
Cu
0-0.15
0.05-1
0.05-0.15
Ca
0-0.01
0
0
W
0-0.35
0
0


Regarding instant claimed C, Mn, Cr and Si relationship, it should be noted that it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.

Claims 20-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoshida in view of OOI (US 20180051366).
As for claims 20-23, Yoshida does not expressly disclose the thickness of the metallic coating.
OOI discloses a hot dip AL-Zn-Mg-Si coated steel with similar coating compositions as Yoshida.  The thickness of the hot dip coating is 15-27 microns (paragraph [0087])   Hence, 15-27 microns overlaps instant claims required thickness range.
In addition, OOI expressly discloses the coating thickness is a result effective variable such that the corrosion resistance decreases as the thickness is reduced.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply metallic coating thickness of OOI, in the hot formed precoated steel part of Yoshida for desired corrosion resistance. See MPEP 2144.05 II.


Claims 32-34 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoshida in view of Murakami (KR 20140119809A).
As for claims 32-34 and 37, Yoshida does not expressly disclose steel sheet base compositions as required by instant claims.
Murakami discloses a press-formed product having plating with at least one of Al, Zn, Mg and Si on its surface. (Page 7 paragraph 4 last two lines)
Regarding instant claim 32, Murakami discloses 22MnB5 is well known steel used as a hot pressed steel sheet. (Page 3 paragraph 2 line 1)
Regarding instant claims 33-34, Murakami’s steel sheet compositions overlapping instant claimed composition as illustrated in Table 4 below.
 
Table 4
Element
Applicant
(weight %)
Murakami
Overlap
C
0.24-0.38
0.15-0.5
0.24-0.38
Mn
0.4-3
0.5-3
0.5-3
Si
0.1-0.7
0.2-3
0.2-0.7
Al
0.015-0.07
0.01-1
0.015-0.07
            Cr
0-2
0.05-0.3
0.05-0.3
Ni
0.25-2
0.05-0.3
0.25-0.3
             Ti
0.02-0.1
0.044-0.2
0.044-0.1
Nb
0-0.06
<=0.08
0-0.06
B
0.0005-0.004
0.0002-0.01
0.0005-0.004
N
0.003-0.01
0.001-0.01
0.003-0.01
S
0.0001-0.005
<=0.05
0.0001-0.005
P
0.0001-0.025
<=0.05
0.0001-0.025
Ti/N
>3.42
>3.45
>3.45
C(Claim 33)
0.24-0.38
0.15-0.5
0.24-0.38

Regarding instant claimed C, Mn, Cr and Si relationship, it should be noted that it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.
Regarding instant claim 37, Murakami’s steel sheet compositions overlapping instant claimed composition as illustrated in Table 5 below.

Table 5
Element
Applicant
(weight %)
Murakami
Overlap
C
0.20-0.25
0.15-0.5
0.20-0.25
Si
0.15-0.35
0.2-3
0.2-0.35
Mn
1.1-1.4
0.5-3
1.1-1.4
Cr
0-0.3
0.05-0.3
0.05-0.3
            Mo
0-0.35
<=1
0-0.35
P
0-0.025
<=0.05
0-0.025
             S
0-0.005
<=0.05
0-0.005
Ti
0.02-0.06
0.044-0.2
0.044-0.06
Al
0.02-0.06
0.01-1
0.02-0.06
B
0.002-0.004
0.0002-0.01
0.002-0.004


Claims 28-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoshida in view of Arns (DE10246164A1).
As for claims 28-29, Yoshida does not expressly disclose his hot formed precoated steel part is press hardened steel part having a variable thickness.
Arns  discloses a method of flexible rolling of a metal strip so that the length of metal strip sections with different strip thicknesses adapted to the respective loads of the component were achieved over the length of the metal strips. The flexible rolled metal strip is press hardened by a final pressing process.  Hence, Arns discloses a press hardened steel part having a variable thickness produced by flexible rolling process is well known in the art.
Hence, it would have been obvious to one skill in the art, to use Yoshida’s hot formed precoated steel sheet as starting material to produce press hardened steel part having a variable thickness as disclosed by Arns for the benefit of meeting respective load requirement of variable section of the component.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 11,162,153. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed inventions claim a steel sheet precoated with a metallic coating and hot formed with same coating compositions and same microstructure.
Claims 1-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of copending Application No. 17/463,217. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed inventions claim a steel sheet precoated with a metallic coating and hot formed with same coating compositions and same microstructure.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733